DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
2.	Applicant’s response 05/24/2021 to election is acknowledged.  Applicant elected without traverse claims 1 and 3-13, Bacillus strain 15A-P4 ATCC Accession No. PTA-6507.
Status of claims
3.	Claims 1-13 are pending. 
	Claims 1 and 3-13 are under examination. 
	Claim 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
4.	No information disclosure statement (IDS) submitted in compliance with the provisions of 37 CFR 1.97.  

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 289).
Claims are drawn to “- method for inhibiting or delaying all or part of the growth of pathogenic Enterococcus spp. in an animal which comprises administering an effective amount of at least one Bacillus-based component selected from the group consisting of a Bacillus-based direct fed microbial comprising one or more Bacillus bacterial strains, a supernatant obtained from a Bacillus culture or a combination thereof to an animal, wherein the Bacillus is Bacillus strain 15A-P4 ATCC Accession No. PTA-6507, wherein the animal is a monogastric animal ,wherein the animal is a multigastric animal, wherein the monogastric animal is poultry,  wherein the at least one Bacillus- based component is administered directly to an animal through animal feed whether in the feed or on top of the feed or in a liquid, wherein the at least one Bacillus-based component is administered to the animal in a form selected from the group consisting of a feedstuff, a feed additive composition, a premix or in a liquid.  
Claim is   interpreted to encompass any and all pathogenic Enteroccocus spp for inhibiting or delaying all or part of the growth by administering Bacillus strain 15A-P4 ATCC Accession No. PTA-6507, i.e., genus Enteroccocus spp. Thus, the scope of the claims includes a genus of “Enteroccocus spp” and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification describes B. amyloliquefaciens subsp. plantarum 15AP4 ATCC Accession No. PTA-6507 inhibits the growth of Enterococcus cecorum in poultry (Table 2-4) and delay the growth of Enterococcus gallinarum (figure 5 and Table 5) in vitro and does not disclose the diverse genus since it encompasses various species for Enterococcus cecorum / Enterococcus gallinarum will not be representative of pathogenic Enteroccocus spp as claimed.
 The specification does not place any structure, chemical or functional limitations on the embraced by “Enteroccocus spp” The recitation of ‘----inhibiting or delaying the growth of pathogenic Enteroccocus spp---” does not convey a common structure or function and is not so defined in the specification. The specification and the claims do not provide any guidance for inhibiting or delaying all or part of the growth of pathogenic Enteroccocus spp.
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of “pathogenic Enteroccocus spp” of  cecorum in poultry and delay the growth of Enterococcus gallinarum does not provide a representative number of species to describe the claimed genus. The recitation of “Enteroccocus spp” does not convey a common structure or a common function.  As such, generic sequences that are unrelated via structure and function are highly variant and not conveyed by way of written description by the specification at the time of filing.  As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed nucleic acids as instantly claimed.  
Therefore, only of B. amyloliquefaciens subsp. plantarum 15AP4 ATCC Accession No. PTA-6507 inhibits the growth of Enterococcus cecorum in poultry and delay the growth of Enterococcus gallinarum but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1 and 4-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kadaikunnan et al   Ann Clin Microbiol Antimicrob. 2015; 14: 9 in view of WO 2014/151837 A1 or Lee et al  Research In Veterinary Science, British Veterinary Association, vol. 91, no. 3, 2011 pages e87-e91, or  Waititu  et al Poultry Science 2014,vol. 93, pages 625-635.
Kadaikunnan teach a method of inhibiting Enterococcus cloacae using 
B. amyloliquefaciens (Results and Table 3). However, the art is deficient in teaching administering to poultry or animals.  Bacillus had been used extensively as a probiotic in the poultry industry for its ability to inhibit the growth of various pathogenic bacteria, including Enterococcus spp. (WO 2014/151837 A1; see abstract and claims) and for its immunomodulatory effects on poultry, chicken (see Lee et al  Research In Veterinary Science, British Veterinary Association,vol. 91, no. 3, 2011 pages e87-e91, see abstract  and  discussion ;  Waititu  et al Poultry Science 2014,vol. 93, pages 625-635, abstract and discussion). Therefore, it would have been obvious to one skilled in the art, at the time first inventor to file to administer bacillus to poultry chicken and animals for inhibiting or delaying all or part of the growth of pathogenic Enterococcus spp because it would help to reduce the effects of pathogenic bacteria infection in poultry or animals. One would have had a reasonable expectation of success because methodology to inhibit the growth of bacteria including   Enterococcus spp has been taught by the prior art. Therefore, the combination of the prior arts renders the instant claims prima- facie obvious absent evidence to the contrary.
Conclusion
9.	No claims are allowed.
Correspondence 


10.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)